Title: To John Adams from William Thornton, 28 January 1801
From: Thornton, William
To: Adams, John


				
					Sir:
					Commissioners’ Office, January 28, 1801.
				
				We do ourselves the honor to present to you a state of the business under our care, and of the public property belonging to the federal seat, with an estimate of its value, founded, not on mere supposition, but on the average of former sales.This report would have been made at an earlier day, had it not been delayed by the unfortunate death of Mr. Scott.We have the honor to be, with sentiments of the highest respect, sir, your most obedient servants,
				
					William Thornton,Alexander White,W. Cranch.
				
				
			